60 F.3d 835NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Respondent-Appellee,v.Antonio Garfield BLACK, Petitioner-Appellant.
No. 94-15904.
United States Court of Appeals, Ninth Circuit.
Submitted June 26, 1995.*Decided July 3, 1995.

MEMORANDUM**
Before:  O'SCANNLAIN, LEAVY, and HAWKINS, Circuit Judges.


1
Antonio Black appeals the denial of his motion to vacate his sentence under 28 U.S.C. Sec. 2255.  Having conducted a de novo review, we affirm for the reasons stated by the district court.  The district court did not err by denying the recusal motion.  See United States v. Studley, 783 F.2d 934, 939-40 (9th Cir. 1986) (recusal not required merely because litigant sued the judge).


2
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3